Citation Nr: 0941644	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asthma, to include as a 
result of exposure to Agent Orange or other herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) denying the Veteran's claim for service 
connection. 

The Veteran requested and was afforded a hearing before a 
Decision Review Officer at the RO in Atlanta, Georgia in July 
2005.  A written transcript of that hearing was prepared and 
incorporated into the evidence of record.  

This appeal was subject to a prior remand by the Board in 
April 2009 for additional development.  The evidentiary 
record has been adequately developed in substantial 
compliance with all prior Board remand instructions and has 
been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's asthma did not manifest as a result of his 
military service, to include as a result of exposure to Agent 
Orange or other herbicides.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for asthma, to include as a result of exposure to 
Agent Orange or other herbicides have not been met.  
38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In March 2004 and January 2009, the agency of original 
jurisdiction (AOJ) provided the notice then required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R.§  3.159(b) 
(2008).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
of service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In January 2009, the Veteran was provided a notice of 
disability rating regulation and effective date pursuant to 
Dingess.  Although the notice letter postdated the initial 
adjudication, the claim was subsequently readjudicated and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).   In any event, for the reasons 
detailed below, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim.  Consequently, 
any deficiency regarding the notice mandated by 
Dingess/Hartman has been rendered moot.

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a VA examination.  Consequently, the duty to notify 
and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R.§ 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The Veteran contends that he is entitled to service 
connection for asthma, to include as secondary to Agent 
Orange.  Asthma, however, is not a disease that has been 
found to be associated with exposure to herbicides such as 
Agent Orange.  See 38 C.F.R. § 3.309(e).  

The herbicide presumption, however, does not preclude a 
veteran from establishing direct service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not 
to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis).  

That said, while the Veteran's service medical records do not 
demonstrate that he was diagnosed with, or treated for, 
asthma or other respiratory problems during his military 
service, the evidence does establish that the he has a 
current diagnosis of asthma.  

Specifically, the first evidence of treatment for asthma is 
an October 1984 private medical report.  The Veteran was seen 
with complaints of nocturnal asthma and occasional dysphagia.  
A barium swallow test was performed that revealed a normal 
chest and a normal upper gastrointestinal (GI) system.  The 
Veteran was again seen in November 1984 and a diagnosis of 
bronchospasm was assigned.  The Veteran was reexamined in 
September 1985 with reports of rare wheezing and occasional 
palpitation.  Diagnoses of stable asthma and allergic 
rhinitis were assigned at this time.  No mention of a 
possible relation to the Veteran's military service was made.  
Subsequent treatment records establish that the Veteran has 
continued to receive treatment for asthma since this time.  A 
private treatment note from January 2006 indicates that the 
Veteran still had asthma and was being treated for it with 
albuterol.  

The record also contains a letter provided by a Dr. A. Knox. 
dated January 2005.  Dr. Knox wrote that asthma could exist 
for years without becoming symptomatic.  Dr. Knox suggested 
that it was as likely as not that the Veteran's asthma was 
caused by or aggravated by his military service.  It is 
unclear whether this examiner had an opportunity to review 
the Veteran's medical records, to include his service 
treatment records.  

Per the Board's remand instruction, the Veteran underwent a 
VA examination in May 2009.  The examiner, who reviewed the 
entire claims file, detailed the Veteran's medical history 
(as it pertained to asthma).  The VA examiner found normal 
cardiomediastinal configuration and the lungs were clear 
without effusion or consolidation.  The Veteran's pulmonary 
function test revealed mild reactive airway disease.  Based 
on the evidence on record and medical research, the VA 
examiner opined "there is no evidence that asthma can be 
asymptomatic for such extended periods of time.  There is no 
evidence in the literature of any cause and effect 
relationship between [Agent Orange] exposure and asthma.  
Therefore, it is as less likely as not that the asthma 
incurred in the service or is otherwise casually related to 
service."  

After consideration of all the evidence, the Board must deny 
the Veteran's claim.  While Dr. Knox opined that the 
Veteran's asthma could have been asymptomatic for years and 
was as likely as not related to service, there is no basis 
for his opinion.  In assessing medical evidence, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).   The Court has further recognized that a 
mere statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Therefore, based on 
the evidence, the Board does not find Dr. Knox's opinion 
probative.  On the other hand, the VA examiner detailed the 
Veteran's pertinent medical history and provided detailed 
rationale for the findings and conclusions made.  

For the above discussed reasons, the Board assigns more 
weight and validity to the findings made by the VA examiner 
in the above-referenced May 2009 report than those made by 
Dr.Knox.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir. 1999) (unpublished decision), cert. 
denied 120 S. Ct. 1252 (2002) (it is not error for the Board 
value one medical opinion over another, as long as a 
rationale basis for doing so is given).  

Moreover, although the Veteran contended that his current 
asthma is connected to service and Agent Orange exposure, and 
may attest to symptoms he has experienced, he is not 
competent to opine on the diagnosis or etiology of his 
condition.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As a lay person, the Veteran simply does not have 
the necessary medical training and/or expertise to make a 
diagnosis or determine the cause of his condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Although the Veteran's history of in-service injury is 
corroborated service treatment records, the claim is not 
supported by current medical evidence to warrant a grant of 
service connection.  Id.  

The Board is sympathetic to the Veteran's claim.  However, in 
this case, the lack of competent evidence supporting the 
claim, and, significantly, the VA examiner's negative nexus 
opinion, the evidence for the Veteran's claim is outweighed 
by the countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for asthma, to include as a 
result of exposure to Agent Orange or other herbicides, is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


